Per Curiam.

By consent in this court, plaintiff has agreed to have either one of the officers named in the order appealed from to appear for examination instead of both provided, of course, that as directed in the order all records material and pertinent to the examination are produced. The order should be modified accordingly on consent.
On plaintiff’s appeal, the order should be further modified (1) by allowing in addition to the items already allowed items Nos. 11 and 13 in the notice of motion for examination before trial, and (2) by providing that the officer to be examined should appear for examination with the books and documents as provided in the order on the seventh day instead of the third day preceding the day set for trial of the action.
As so modified the order, so far as appealed from, should in all other respects be affirmed, without costs.
Glennon, Dore, Cohn, Peck and Van Voorhis, JJ., concur.
Order, so far as appealed from, unanimously modified in accordance with opinion and as so modified affirmed, without costs. Settle order on notice.